DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 15-20 were allowed in previous office action.
With respect to claim 9, the prior art made of record does not disclose or suggest either alone or in combination “…..on a first substrate that has a front side opposite a backside, forming low-voltage devices on the front side, and forming a first wiring plane above the low-voltage devices; on a second substrate that has a front side opposite a backside, forming high-voltage devices on the front side, forming first memory devices above the high-voltage devices, and forming a second wiring plane above the first memory devices; and aligning the first wiring plane to be in contact with the second wiring plane and joining the first substrate with the second substrate to form a combined substrate” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation was indicated allowable in previous office action.  
Applicant’s filing of terminal disclosure on 06/30/2022 overcomes the double patenting rejections as set forth in previous office action. Accordingly, associated double patenting rejection of claims 9-10, 13-14 are hereby withdrawn.
Claims 10-14 are allowed being dependent on claim 9.
The closest prior of record is FASTOW (US2019/0043836 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813